 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10

11    ERIC DANNENBERG,                                     Case No. 1:20-cv-00128-SAB (PC)

12                      Plaintiff,
                                                           ORDER TO SUBMIT A NON-PRISONER
13           v.                                            APPLICATION TO PROCEED IN FORMA
                                                           PAUPERIS OR PAY $400.00 FILING FEE
14    BRANDON PRICE, et al.,
15                      Defendants.                        THIRTY (30) DAY DEADLINE

16

17          Plaintiff Eric Dannenberg is a civil detainee proceeding pro se in this civil rights action

18   pursuant to 42 U.S.C. § 1983. Individuals detained pursuant to a civil commitment are not

19   prisoners within the meaning of the Prison Litigation Reform Act. See Page v. Torrey, 201 F.3d

20   1136, 1140 (9th Cir. 2000).

21          Currently before the Court is Plaintiff’s motion for leave to proceed in forma pauperis,

22   filed on January 24, 2020. (ECF No. 2.)

23          However, Plaintiff’s application to proceed in forma pauperis has not been submitted on

24   the required “Application to Proceed Without Prepayment of Fees and Affidavit AO 240” form.

25   Plaintiff must submit a completed and signed application on the blank “Application to Proceed

26   Without Prepayment of Fees and Affidavit AO 240” form included with this order if Plaintiff

27   wishes for his application to proceed in forma pauperis to be considered by the Court.

28   ///
                                                       1
 1            Accordingly, IT IS HEREBY ORDERED that:

 2            1.      The Clerk of the Court is directed to send Plaintiff a blank “Application to Proceed

 3                    Without Prepayment of Fees and Affidavit AO 240” form;

 4            2.      Within thirty (30) days from the date of service of this order, Plaintiff shall file

 5                    the attached application to proceed in forma pauperis by a non-prisoner,

 6                    completed and signed, or, in the alternative, pay the $400.00 filing fee for this

 7                    action;

 8            3.      No extension of time will be granted without a showing of good cause; and

 9            4.      Plaintiff is warned that the failure to comply with this order will result in a

10                    recommendation to a District Judge that this action be dismissed, without

11                    prejudice.

12
     IT IS SO ORDERED.
13

14   Dated:        January 27, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
